Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 3, 7, 9-10, 13, 15-16, 18-24 and 26-28 are all the claims.
2.	Claims 11-12, 17, and 25 are canceled and Claims 1, 3, 7, 9-10, 13, 15-16, 23-24, and 26-27 are amended in the Response of 10/21/2022.
3.	Applicant’s election of species for

    PNG
    media_image1.png
    147
    628
    media_image1.png
    Greyscale
in the reply filed on 3/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	The non-elected species of without traverse in the reply filed on 3/11/2022.
5.	Claims 1, 3, 7, 9-10, 13, 15-16, 18-24 and 26-28 are the claims under examination.
6.	Applicants amendment of the claims raises new grounds for rejection. This Office Action is final.
 
Withdrawal of Objections
Specification
7.	The objections to the disclosure because of informalities is withdrawn.
a) Applicants have amended the specification to correct the improper use of the terms, e.g., OctetRed, Sepharose, Tris, Tween, Herceptin, Erbitux, Avastin, Genasense, ImmunoMaxisorp, QIAquick, which is a trade name or a mark used in commerce.
b) Applicants have amended the specification to delete the embedded hyperlink and/or other form of browser-executable code. 
c) Applicants explanation of the meaning for the symbol “*” to mean multiplication is adequate. 
d) Applicants have amended Table 1 for the anti-CD47 VHH domains in the specification to include sequence identifiers for amino acid sequences > 4 amino acids in length.
e) Applicants have amended Table 3 for the asymmetric bispecific constructs in the specification to include sequence identifiers for amino acid sequences > 4 amino acids in length.
8.	Applicants have adopted the Examiner’s suggestion for a new title of the invention to be “Bispecific Antibodies with Specific Binding to CD47 and PD-L1.”

Claim Objections
9.	The objections to Claims 1, 3, 7, 9-13 and 15-28 because of informalities is withdrawn for the pending claims and moot for the canceled claims.
	Applicants have amended the claims under the objections (a)- (n) to correct typographical errors, improper grammar, and the clarify what was otherwise indefinite, unclear and/or ambiguous.

Withdrawal of Rejections
Claim Rejections - 35 USC § 101
10.	The rejection of Claim 17 under 35 U.S.C. 101 because the claimed invention lacks patentable utility is moot for the canceled claim.  


Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	The rejection of Claims failing to comply with the written description requirement is maintained for the pending claims and moot for the canceled claims. 
	Applicants allege that to advance prosecution, they have amended claim 1 to specify the sequences of the CDRs of the anti-PD-L1 domain comprising a heavy chain variable domain that comprises CDR1, CDR2, CDR3 sequences comprising CDR1 of SEQ ID NO: 5, CDR2 of SEQ ID NO: 16 and CDR3 of SEQ ID NO: 21; and a light chain variable domain that comprises CDR1, CDR2, CDR3 sequences comprising CDR1 of SEQ ID NO: 35, CDR2 of SEQ ID NO: 49 and CDR3 of SEQ ID NO: 65. The sequences for the CDRs of the anti-CD46 [actually CD47] VH domain are also further specified.
	Response to Arguments
	The claims are ambiguous in scope where Applicants admit on the record that the claimed anti-CD47 domain is for a VH and not a VHH domain wherein the specification has only shown the corresponding CDRs to represent human VH domains and are not derived from VHH domains. Applicants specification does not describe the engraftment of human VH CDR1-3 into camelid VHH domain framework(s). Example 12 at [0328] described asymmetric bispecific antibodies comprising and specific to a VHH domain or a VH domain paired with variable domains of light and heavy chains of the anti-PD-L1 antibody clone, BCD135.
	Still further, t  
he claimed anti-CD47 CDR1-3 correspond to the VH domain CDR1-3 sequences for SEQ ID NOS: 66-80 but are not recited in the VH domains of SEQ ID NOS: 81-88. Neither the specification nor the sequence listing even defines what SEQ ID NO: 81-88 represent- VHH or VH? See the new grounds for rejection set forth below.
	Applicants have not responded to the rejection as regards Claim 7 and the position that the POSA is placed in to configure all possible CDR1-CDR3 combinations for the sequences recited in the claim in order to obtain an operative anti-CD47 VL domain, and which in combination with the VH domain of Claim 1 is capable of binding any CD47 antigen. For example, the combination of all possible CDR1-3 for Claim 7 exceeds the scope of the recited VL domains in Claims 9-10. The response is incomplete.
	Once again and to re-iterate, Applicants have yet to demonstrate that they are in possession of a reasonable number of working embodiments for an asymmetric , bispecific anti-CD47 VHH x anti-PD-L1 VH/VL antibody and an asymmetric, bispecific anti-CD47 VH x anti-PD-L1 VH/VL antibody as broadly claimed in Claim 1 and that possess all of the following functions:
	a) the binding site to CD47 inhibits the interaction of the CD47 receptor and SIRPa ligand;
b) the binding site to PD-L1 inhibits the interaction of PD-L1 with PD-1 receptor;
c) the antibody causes antibody-dependent cellular cytotoxicity, macrophage- mediated phagocytosis, and/or T cell-mediated cytotoxicity of the ratio of cells bearing CD47 and/or PD-L1 antigens on the surface;
d) that the antibody comprises an Fc fragment comprising at least one mutation or modification that increases antibody-dependent cell-mediated cytotoxicity (ADCC) and/or complement-dependent cytotoxicity (CDC) compared to the same antibody without the mutation or the modification;
e) alleviating a disease or disorder mediated by PD-L1 and CD47, comprising administering to the subject in need of such treatment an antibody; and
f) inhibiting the biological activity of PD- L1 and/or CD47 in a subject in need of such inhibition.
The instant claim breadth and scope exceeds what Applicants were in possession of at the time of filing. The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed tomeet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  
The rejection is maintained.


Scope of Enablement
12.	The rejection of Claims 
	Applicants allege that by replacing the word treatment with alleviating in Claims 26-27 the rejection is moot. Applicants allege Claim 28 is not drawn to preventing or treating but to inhibiting and which is supported in Example 2.
	Response to Arguments

As regards Example 22: antagonistic activity of anti-PD-L1/anti-CD47 bispecific against PD-L1R. Test and control antibodies stimulate T-cell dependent cytotoxicity against PD-L1R expressing target cells. NO DATA ARE SHOWN.
Applicants use of the term “alleviating” finds support in the specification at [0123] “The term “disease or disorder mediated by CD47 and PD-L1” means all disease or disorder that is either directly, or indirectly associated with CD47 and PD-L1, including etiology, development, progression, persistence or pathology of a disease or disorder. “Treat”, “treating” and “treatment” refer to a method of alleviating or abrogating a biological disorder and/or at least one of attendant symptoms thereof. As used herein, to “alleviate” a disease, disorder or condition means reducing the severity and/or occurrence frequency of the symptoms of a disease, disorder, or condition” [Examiner’s italics]. 
Thus, and despite Applicants assertion on the record that the claims are not drawn to treating a subject, their own specification is dispositive to this allegation where the meaning of treating and alleviating are shown to be interchangeable. Accordingly, the enablement standard for alleviating just any disease or disorder using the instant claimed asymmetric bispecific antibody has not been shown by a reasonable number of working embodiments to meet the full breadth and scope of the claimed methods.
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19, 24 (CCPA 1970). "[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.'" Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365 (Fed. Cir. 1997) (quoting In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993)). Without such guidance, the amount of in vitro and in vivo animal model testing for any given much less the combination of antibodies, is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue.  See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F,2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Ex parte Forman, 230 USPQ 546 (BPAI 1986).
Therefore, due to the unpredictability of immunotherapeutics in general and in view of the insufficient guidance and/or working examples concerning the use of the claimed antibodies as immunotherapeutic agents in vivo, one skilled in the art would reasonably conclude that the broadly claimed invention was not fully supported in the specification, and thereby removing applicants from full possession of the invention Thus, testing Applicant’s hypothesis regarding the efficacy of these antibodies, particularly given the limited in vitro evidence, represents undue experimentation.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 9-10 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
A) AS regards Claims 9-10, Claim 1 is amended to recite the anti-CD47 VH CDR1-3 as sequences of SEQ ID NOS 1, 6 and 17, respectively. Claims 9-10 are drawn to full VH domains of an anti-CD47 antibody. The sequences of SEQ ID NOS: 66-80 comprise the anti-CD47 VH CDR1-3 as sequences of SEQ ID NOS 1, 6 and 17, respectively.  However, the sequences of SEQ ID NOS: 81-88 do not comprise those same sequences of SEQ ID NOS 1, 6 and 17, respectively. The sequence search alignment for LINKED SEQ ID NOS: 1, 6 and 17 identifies the SEQ ID NOS: 66-80 as comprising the identical VHCDR1-3. 

    PNG
    media_image2.png
    558
    1020
    media_image2.png
    Greyscale
where a 90.0% match corresponds to, e.g., 

    PNG
    media_image3.png
    311
    1403
    media_image3.png
    Greyscale

However, the sequences of SEQ ID NOS:81-88 do not comprise those same VH CDR1-3 and are therefore a broadening limitation.

B) AS regards Claim 13, Claim 1 is amended to recite the presence of both VH/VL domains comprising the VH and VL CDR1-3 from the anti-PD-L1 antibody clone, BCD135. Claim 13 element (ii) is drawn the binding site to PD-L1 being a VH or VHH mono domain. This is not only technically incorrect but is a broadening recitation from the requirement in Claim 1 that the PD-L1 binding site comprises both a VH and VL domain.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
14.	No claims are allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643